DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to the amendment filed on 11/01/2022.	
3.	Claims 1-21 are pending. Claims 1-18 are under examination on the merits. Claims 1, 3, 14, 19-21 are amended.  Claims 19-21 are withdrawn to a non-elected invention from further consideration.
 4.	The terminal disclaimer filed on 11/01/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US copending App. No. 15/113,146 has been reviewed and is accepted. The terminal disclaimer has been recorded. 
5.	The objections and rejections not addressed below are deemed withdrawn.
6.	Applicant's arguments filed 11/01/2022 have been fully considered but they are not persuasive, thus claims 1-18 stand rejected as set forth in Office action dated 08/11/2022 and further discussed in the Response to Arguments below.  

Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kadowaki et al. (WO 2015/115648, equivalent to US Pub. No. 2017/0002176 A1, hereinafter “’176”). 
	
Regarding claim 1: ‘176 discloses a molded product (Page 4, [0092]) obtainable by polymerizing and curing a polymerizable composition including: a polyisocyanate compound (A), a polyol compound (B) which is represented by Formula (1) as set forth, and which has a number average molecular weight of equal to or greater than 100, a bifunctional or higher functional active hydrogen compound (C) (here, excluding the compound (B)), and a photochromic compound (D), wherein a concentration of SH groups measured by an IR analysis method is less than 1.0 wt% (Page 23, Claim 1; Page 26, Claim 16). 

	Regarding claim 2: ‘176 discloses the molded product (Page 4, [0092]), wherein the polyisocyanate compound (A) is one or more selected from the group consisting of hexamethylene diisocyanate, pentamethylene diisocyanate, xylylene diisocyanate, isophorone diisocyanate, bis(isocyanatomethyl) cyclohexane, dicyclohexylmethane diisocyanate, 2,5-bis(isocyanatomethyl) bicyclo-[2.2.1]-heptane, 2,6-bis(isocyanatomethyl) bicyclo-[2.2.1]-heptane, tolylene diisocyanate, phenylene diisocyanate, and diphenylmethane diisocyanate (Page 23, Claim 2). 
	
	Regarding claim 3: ‘176 discloses the molded product (Page 4, [0092]), wherein the polyol compound (B) is one or more compounds selected from compounds represented by Formulae (I) to (IV) as set forth (Page 23, Claim 3). 

	Regarding claim 4: ‘176 discloses the molded product (Page 4, [0092]), wherein the polyol compound (B) is a compound represented by Formula (I), (III), or (IV) (Page 24, Claim 4). 

	Regarding claim 5: ‘176 discloses the molded product (Page 4, [0092]), wherein the compound represented by Formula (I) is polyethylene glycol or polypropylene glycol (Page 24, Claim 5).
	Regarding claim 6: ‘176 discloses the molded product (Page 4, [0092]), wherein a number average molecular weight of the compound represented by Formula (I) is 200 to 4,000 (Page 24, Claim 6).

Regarding claim 7: ‘176 discloses the molded product (Page 4, [0092]), wherein a number average molecular weight of the compound represented by Formula (I) is 300 to 3,000 (Page 24, Claim 7).

Regarding claim 8: ‘176 discloses the molded product (Page 4, [0092]), wherein a number average molecular weight of the compound represented by Formula (II) is 400 to 2,000 (Page 24, Claim 14).

Regarding claim 9: ‘176 discloses the molded product (Page 4, [0092]), wherein a number average molecular weight of the compound represented by Formula (III) is 400 to 2,000 (Page 24, Claim 9).

Regarding claim 10: ‘176 discloses the molded product (Page 4, [0092]), wherein a number average molecular weight of the compound represented by Formula (IV) is 600 to 3,000 (Page 24, Claim 10).

Regarding claim 11: ‘176 discloses the molded product (Page 4, [0092]), wherein the active hydrogen compound (C) is one or more selected from the group consisting of a polyol compound, a polythiol compound, and a thiol compound having a hydroxy group (Page 24, Claim 11).

Regarding claim 12: ‘176 discloses the molded product (Page 4, [0092]), wherein the active hydrogen compound (C) is a trifunctional or higher functional active hydrogen compound (Page 24, Claim 12).

	Regarding claim 13: ‘176 discloses the molded product (Page 4, [0092]), wherein the active hydrogen compound (C) is one or more selected from the group consisting of glycerin, pentaerythritol tetrakis(2-mercaptoacetate), pentaerythritol tetrakis(3-mercaptopropionate), 4-mercaptomethyl-1,8-dimercapto-3,6-dithiaoctane, 5,7-dimercaptomethyl-1,11-dimercapto-3,6,9-trithiaundecane, 4,7-dimercaptomethyl-1,11 dimercapto-3,6,9-trithiaundecane, 4,8-dimercaptomethyl-1,11-dimercapto-3,6,9-trithiaundecane, 1,1,3,3-tetrakis(mercaptomethylthio) propane, and trimethylolpropane tris(3-mercaptopropionate) (Page 24, Claim 13). 
	
	Regarding claim 14: ‘176 discloses the molded product (Page 4, [0092]), wherein the photochromic compound (D) is represented by Formula (5) as set forth (Page 24, Claim 14). 

	Regarding claim 15: ‘176 discloses the molded product (Page 4, [0092]), wherein a functional group equivalent ratio (B/A) of the polyol compound (B) with respect to the polyisocyanate compound (A) is 0.02 to 0.6, and a functional group equivalent ratio (C/A) of the active hydrogen compound (C) with respect to the polyisocyanate compound (A) is 0.4 to 0.98 (Page 25, Claim 15).

	Regarding claim 16: ‘176 discloses an optical material formed of the molded product (Page 26, Claim 17). 

	Regarding claim 17: ‘176 discloses a plastic lens formed of the molded product (Page 26, Claim 18).	
Regarding claim 18: 176 discloses a plastic polarized lens comprising: a polarizing film, and a substrate layer formed of the molded product formed on at least one surface of the polarizing film (Page 15, [0270]). 

9.	Claims 1-7, 9, 11, 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bowles et al. (US Pat. No. 6,187,444 B1, hereinafter “’444”). 

Regarding claims 1,11: ‘444 discloses a molded product (Col. 2, lines 39-45) obtainable by polymerizing and curing a polymerizable composition including: a polyisocyanate compound (A) such as VESTANAT B 1358, a polyol compound (B) such as TMP-EO, and which has a number average molecular weight of equal to or greater than 100, a bifunctional or higher functional active hydrogen compound (C) such as QO POLYMEG 1000 diol, and a photochromic compound (D), wherein a concentration of SH groups measured by an IR analysis method is less than 1.0 wt% (Col. 23, lines 31-54, Example 10). 
                                  
    PNG
    media_image1.png
    271
    280
    media_image1.png
    Greyscale
 
	Regarding claim 2: ‘444 discloses a molded product (Col. 2, lines 39-45), wherein the polyisocyanate compound (A) is one or more selected from the group consisting of hexamethylene diisocyanate, pentamethylene diisocyanate, xylylene diisocyanate, isophorone diisocyanate, bis(isocyanatomethyl) cyclohexane, dicyclohexylmethane diisocyanate, 2,5-bis(isocyanatomethyl) bicyclo-[2.2.1]-heptane, 2,6-bis(isocyanatomethyl) bicyclo-[2.2.1]-heptane, tolylene diisocyanate, phenylene diisocyanate, and diphenylmethane diisocyanate (Col. 5, lines 64-67 to Col. 6, lines 22). 

Regarding claims 3-7: ‘444 discloses a molded product (Col. 2, lines 39-45), wherein the polyol compound (B) is the compound represented by Formula (I) is polyethylene glycol or polypropylene glycol, wherein a number average molecular weight of the compound represented by Formula (I) is 200 to 4,000, preferably is 300 to 3,000 (Col. 7, lines 43-64). 

Regarding claim 9: ‘444 discloses a molded product (Col. 2, lines 39-45), wherein a number average molecular weight of the compound represented by Formula (III) such as ethoxylated Bisphenol A is 400 to 2,000 (Col.10, lines 29-36).

	Regarding claim 16: ‘444 discloses an optical material formed of the molded product (Col. 17, lines 22-31).

	Regarding claim 17: ‘444 discloses a plastic lens formed of the molded product (Col. 17, lines 22-31).

10.	Claims 1-6, 11-13, 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bojkova et al. (US Pub. No. 2007/0142604 A1, hereinafter “’604”). 

	Regarding claim 1: ‘604 discloses a molded product (Page 25, [0258]-[0261]) obtainable by polymerizing and curing a polymerizable composition including: a polyisocyanate compound (A), a polyol compound (B) which is represented by Formula (1) ) such as  reference component (c), and which has a number average molecular weight of equal to or greater than 100 a bifunctional or higher functional active hydrogen compound (C) such as reference component (b), and a photochromic compound (D), wherein a concentration of SH groups measured by an IR analysis method is less than 1.0 wt% (Page 30, Claims 1, 15, and 18). 

	Regarding claim 2: ‘604 discloses the molded product (Page 25, [0258]-[0261]), wherein the polyisocyanate compound (A) is one or more selected from the group consisting of hexamethylene diisocyanate, pentamethylene diisocyanate, xylylene diisocyanate, isophorone diisocyanate, bis(isocyanatomethyl) cyclohexane, dicyclohexylmethane diisocyanate, 2,5-bis(isocyanatomethyl) bicyclo-[2.2.1]-heptane, 2,6-bis(isocyanatomethyl) bicyclo-[2.2.1]-heptane, tolylene diisocyanate, phenylene diisocyanate, and diphenylmethane diisocyanate (Page 5, [0053]-[0055]).

	Regarding claims 3-6: ‘604 discloses the molded product (Page 25, [0258]-[0261]), wherein the polyol compound (B) is one or more compounds selected from compounds represented by Formulae (I) and (II) (Page 7, [0075]; Page 30, Claim 8, wherein the compound represented by Formula (I) is polyethylene glycol or polypropylene glycol ((Page 7, [0075]; Page 30, Claim 8), wherein a number average molecular weight of the compound represented by Formula (I) is 200 to 4,000 (Page 3, [0031]). 

	Regarding claim 11: ‘604 discloses the molded product (Page 25, [0258]-[0261]), wherein the active hydrogen compound (C) is one or more selected from the group consisting of a polyol compound, a polythiol compound, and a thiol compound having a hydroxy group such as reference component (b) (Page 3, [0030]).

	Regarding claim 12: ‘604 discloses the molded product (Page 25, [0258]-[0261]), wherein the active hydrogen compound (C) is a trifunctional or higher functional active hydrogen compound (Page 3, [0030]).

	Regarding claim 13: ‘604 discloses the molded product (Page 25, [0258]-[0261]), wherein the active hydrogen compound (C) is one or more selected from the group consisting of glycerin, pentaerythritol tetrakis(2-mercaptoacetate), pentaerythritol tetrakis(3-mercaptopropionate), 4-mercaptomethyl-1,8-dimercapto-3,6-dithiaoctane, 5,7-dimercaptomethyl-1,11-dimercapto-3,6,9-trithiaundecane, 4,7-dimercaptomethyl-1,11 dimercapto-3,6,9-trithiaundecane, 4,8-dimercaptomethyl-1,11-dimercapto-3,6,9-trithiaundecane, 1,1,3,3-tetrakis(mercaptomethylthio) propane, and trimethylolpropane tris(3-mercaptopropionate) (Page 7, [0069]).

	Regarding claim 16: ‘604 discloses an optical material formed of the molded product (Page 25, [0258]). 

	Regarding claim 17: ‘604 discloses a plastic lens formed of the molded product (Page 25, [0258]-[0259]).	

Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 7-10, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable Bojkova et al. (US Pub. No. 2007/0142604 A1, hereinafter “’604”) as above. 

	Regarding claims 7-10,14-15: The disclosure of ‘604 is adequately set forth in paragraph 10 above and is incorporated herein by reference. ‘604 does not expressly teach the molded product, wherein a number average molecular weight of the compound represented by Formula (I)  is 300 to 3,000,  a number average molecular weight of the compound represented by Formula (II) is 400 to 2,000, a number average molecular weight of the compound represented by Formula (III)  is 400 to 2,000, , wherein a number average molecular weight of the compound represented by Formula (IV)  is 600 to 3,000, the  photochromic compound (D) is represented by Formula (5), and a functional group equivalent ratio (B/A) of the polyol compound (B) with respect to the polyisocyanate compound (A) is 0.02 to 0.6, and a functional group equivalent ratio (C/A) of the active hydrogen compound (C) with respect to the polyisocyanate compound (A) is 0.4 to 0.98.
	However, it is submitted that the exact molecular weight of the polyol would have been well within the skill level of the art.  Given that the reference teaches a molecular weight of 200, it certainly would have been obvious to have increased this to values of 300-600 dependent on the exact optical and physical property desired for the polyurethane derived therefrom.  It is further submitted that the polyols of formulae (III) and (IV) are well known in the art—Official Notice is hereby taken of this—and would have been obvious material selections over the polyols of ‘604 dependent on the exact properties desired for the polyurethane.  It is noted that certain photochromes taught in ‘604 are those disclosed in the instant application—i.e., spiro(indoline)naphthoxazines (Page 26, [0261]), and it is submitted that formula (5) of instant claim 14 is well known in the art—Official Notice is hereby taken of this—and would have been an obvious material selection over the photochromes taught in the applied reference. ‘604 teaches the C/A ratio as set forth in instant claim 15 and it is submitted that the B/A ratio would have been obvious dependent on the overall properties desired for the polyurethane (Page 2, [0022]). 

Response to Arguments
13.	Applicant's arguments filed 11/01/2022 have been fully considered but they are not persuasive,
	In response to the Applicant's argument that U.S. Pub. No. 2007/0142604 is cited in the detailed Action while U.S. Pub. No. 2007/0142605 is cited on attached Form PTO-892.
The Examiner confirms the correct relied-upon reference is indeed U.S. Pub. No. 2007/0142604. A new attached form PTO-892 is disclosed. 
 
In response to the Applicant's argument that none of Kadowaki ‘176, Bowles ‘444 and Bojkova ‘604 discloses a molded product as defined in Claim 1 of the present application.
The Examiner respectfully disagrees. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997). In this case, ‘176 discloses the polymerizable composition of the embodiment can be obtained as molded bodies having various shapes by changing the type of molds at the time of cast polymerization. Since the molded product has photochromic property, a high refractive index, and high transparency, the molded product can be used in various optical materials such as a plastic lens. In particular, the molded product can be suitably used in a plastic spectacle lens (Page 15, [0268]). ‘176 discloses the plastic spectacle lenses using a lens substrate comprised of the molded product of the embodiment may be provided with a coating layer on a single surface or both surfaces thereof as necessary, and then used (Page 15, [0270]). 
‘444 discloses the use of a combination of the photochromic polyurethane coating composition with optical elements to produce photochromic optical articles. Such articles are prepared by sequentially applying to the optical element a primer, the photochromic polyurethane composition and appropriate protective coating(s). The resulting cured coating meets commercially acceptable "cosmetic" standards for optical coatings, and preferably, is substantially free of cosmetic defects (Col. 17, lines 32-41). 
‘605 discloses solid articles that can be prepared using the polyurethane and/or sulfur-containing polyurethane polymerizate include but are not limited to optical lenses, such as plano and ophthalmic lenses, sun lenses, windows, automotive transparencies, such as windshields, sidelights and backlights, and aircraft transparencies (Page 25, [0258]). Thus, the two different intended uses (i.e., ‘176 or ‘444 or ‘605 and present invention) are not distinguishable in terms of a molded product obtainable by polymerizing and curing a polymerizable composition, see In re Thuau, 57 USPQ 324; Ex parte Douros, 163 USPQ 667; and In re Craige, 89 USPQ 393.  

14.	Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner Information
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
11/10/2022